UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

  MONIQUE RILEY                                                      CIVIL ACTION


  VERSUS                                                             NO: 17-9135


  The UNITED STATES of AMERICA                                       SECTION: "A" (3)


                                    ORDER AND REASONS

       Before the Court is a Motion to Dismiss (Rec. Doc. 14) filed by Defendant, The United

States of America (“the Government”). Plaintiff, Monique Riley, opposes the motion (Rec. Doc.

15) and Defendant has replied. (Rec. Doc. 18). The motion, set for submission on September 19,

2018, is before the Court on the briefs without oral argument. Having considered the motion and

memoranda of counsel, the record, and the applicable law, the Court finds that Defendant’s

Motion to Dismiss (Rec. Doc. 14) is GRANTED for the reasons set forth below.

       I.      Background

       On September 18, 2015, Plaintiff visited the St. John Veterans Affairs Outpatient Clinic

(“VA”) for a check-up. (Rec. Doc. 1, Complaint ¶ 13). Plaintiff had recently undergone a left

ankle reconstruction requiring a left ankle and foot cast and crutches. (Id., ¶ 14). During her visit,

Plaintiff had to provide a urine sample for a routine analysis. (Id., ¶ 16). A VA lab tech indicated

that the custodian had just mopped the nearby restroom and suggested that Plaintiff use an

alternative restroom. (Id.). The custodian interjected that the floor in the nearby restroom was in

fact dry and ready to use. (Id. ¶ 17). Plaintiff used the nearby restroom, and after washing her

hands, her crutch slipped and she fell. (Id. ¶ 21). Once on the floor, Plaintiff noticed there were

water streaks on the floor allegedly from the mop. (Id. ¶ 22).



                                                  1
       As required by 28 U.S.C. § 2671, as a prerequisite to filing suit in federal court under the

FTCA, Plaintiff filed an administrative claim on March 17, 2017, which was denied by the VA

on August 31, 2017. Thereafter, Plaintiff filed the instant lawsuit pursuant to the Federal Tort

Claims Act (“FTCA”) 28 U.S.C.A. §§ 1346(b); 2671, et seq. (Id., ¶ 5). Plaintiff alleges that the

employees of the Government were acting within the scope of their employment with the VA;

thus, the Government is liable under the doctrine of respondeat superior under federal and

Louisiana law. (Id., ¶ 2).

       The Government files the instant motion to dismiss the case pursuant to the Federal Rules

of Civil Procedure 12(b)(1). Plaintiff previously identified a VA employee Harold Breaux

(“Breaux”) as the custodian, but the Government asserts that discovery reveals that Breaux was

on leave the day of the incident. (Rec. Doc. 14-1, p. 2). The Government states that Lionel

Campbell (“Campbell”), a veteran participating in the VA’s Compensated Work Therapy

program (“CWT”), was the individual that assured Plaintiff the floor in the restroom was dry and

ready for use. (Id.). The Government argues that veterans participating in the CWT are not

considered employees of the United States. (Id.). Since Campbell is not an employee of the

United States, the FTCA waiver of sovereign immunity does not apply. (Id.). The Government

secondly asserts that Campbell is not a borrowed servant or presumed employee of the United

States because the CWT program is a discretionary function, and discretionary functions are

specifically barred by the FTCA. (Id.).

       II.     Legal Standard

       Federal courts are courts of limited jurisdiction and may only hear those cases authorized

by the United States Constitution and federal statutes. Coury v. Prot, 85 F.3d 244, 248 (5th

Cir.1996). Federal Rule of Civil Procedure 12(b)(1) provides that a party may assert that a court



                                                 2
lacks subject matter jurisdiction. Upon the determination that the court lacks subject-matter

jurisdiction, the court must dismiss the action. Fed.R.Civ.P. 12(h)(3).

       “A case is properly dismissed for lack of subject matter jurisdiction when the court lacks

the statutory or constitutional power to adjudicate the case.” Home Builders Ass'n of Miss., Inc.

v. City of Madison, Miss., 143 F.3d 1006, 1010 (5th Cir.1998). “Courts may dismiss for lack of

subject matter jurisdiction on any one of three different bases: (1) the complaint alone; (2) the

complaint supplemented by undisputed facts in the record; or (3) the complaint supplemented by

undisputed facts plus the court's resolution of disputed facts.” Clark v. Tarrant Cnty., 798 F.2d

736, 741 (5th Cir.1986). The burden of proof on a 12(b)(1) motion is on the party asserting

jurisdiction over the claim. Ramming v. United States, 281 F.3d 158 (5th Cir.2001).

       III.    Law and Analysis

       In the instant matter, the Government asserts that the FTCA waives sovereign immunity

for claims that arise out of the negligent acts of federal employees. (Rec. Doc. 14, p. 2). The

Government states that this Court lacks subject matter jurisdiction because the tortfeasor is not

considered an employee of the United States. (Id.) The Government asserts that discovery

identified Campbell as the tortfeasor (it was originally alleged by Plaintiff that Harold Breaux

was the tortfeasor). (Rec. Doc. 14, p. 2). Campbell works at the VA through participation in the

Compensated Work Therapy program (“CWT”). The Government cites 38 U.S.C. § 1718 to

support its position that as a participant of the CWT, Campbell is expressly not an employee of

the United States. (Id.). 38 U.S.C. § 1718 states,

       In providing rehabilitative services under this chapter, the Secretary, upon the

       recommendation of the Under Secretary for Health, may use the services of

       patients and members in Department health care facilities for therapeutic and



                                                     3
       rehabilitative purposes. Such patients and members shall not under these

       circumstances be held or considered as employees of the United States for any

       purpose.

       Plaintiff counters that she does not concede to the fact that the custodian at issue is

Campbell and not Breaux. (Rec. Doc. 15, p. 2). In the event the custodian is in fact Campbell,

Plaintiff argues that the Government is vicariously liable for Campbell’s negligence. (Id.).

Plaintiff cites 28 U.S.C. § 1718 to assert that the FTCA’s definition of “employee of the

government” extends to include individuals such as Campbell. (Id., p. 3). Plaintiff argues that

questions of vicarious liability under the FTCA are determined by state law and Louisiana state

law principles of respondeat superior apply. (Id.).

       As a threshold issue it is necessary for the Court to first determine whether the custodian

in question was an “employee of the government.” Before the Court can address the legal

standards pursuant to the FTCA, it is necessary to first determine the individual who is the

subject of the analysis. In light of the discovery conducted, the Court necessarily finds that

Campbell was the custodian who informed Plaintiff that the restroom was ready for use. Breaux

stated in his deposition that he was on vacation on the day of Plaintiff’s incident. (Rec. Doc. 14,

Exhibit A p. 2). Valona Cole, the VA nurse who took Plaintiff’s statement on the date of the

incident, stated in her deposition that she recalls seeing Campbell but not Breaux on the date of

the incident. (Id., Exhibit B p. 1). In his deposition, Campbell stated that on the date of the

incident not only was he at work and not Breaux, but he specifically recalls seeing Plaintiff. (Id.,

Exhibit C, p. 3). Campbell further stated that he mopped the floor of the bathroom at issue and

directed her to use it. (Id.). Lastly, Alvin Thomas, the VA’s supervisor of the CWT program,

stated in a sworn declaration that Campbell was working in the housekeeping program on the



                                                  4
day of Plaintiff’s incident. (Id., Exhibit D, p. 1). As Plaintiff does not identify any discovery that

counters the above depositions and declaration, the Court finds that Campbell was the custodian

on duty, not Breaux.

       Pursuant to the FTCA, Congress grants a limited waiver of sovereign immunity of

government employees. 28 U.S.C. § 1346. Under the FTCA, district courts shall have exclusive

jurisdiction of civil actions on claims against the United States for personal injury “caused by the

negligent or wrongful act or omission of any employee of the Government while acting within

the scope of his employment, under circumstances where the United States, if a private person,

would be liable to the claimant in accordance with the law of the place where the act or omission

occurred.” Id. Federal law controls who is a federal employee, and the law of the state where the

act of omission occurs determines the inquiry into the “scope of the employment.” Pendergast v.

U.S.,1999 WL 983827, (E.D. La. 1999), citing William s v. United States, 350 U.S. 857(1955).

       Pursuant to 38 U.S.C. § 1718, the Secretary has the authority to develop contracts or

other arrangements as an element of the Department of Veterans Affairs to provide therapeutic

work for patients and members in the Department’s health care facilities. Such arrangements

include the CWT program. Section (a) of § 1718 expressly states that “patients and members

shall not under these circumstances be held or considered as employees of the United States for

any purpose.” As cited by the Government, an Arizona district court is the only court which

discusses the direct issue of whether a CWT worker is a federal employee within the limits of the

FTCA. (Rec. Doc. 14, p. 5). The court affirmed an unopposed magistrate report and

recommendation which relied on 38 U.S.C. § 1718. Foster v. U.S., 2015 WL 727933 at *1 (D.

Ariz. 2015).




                                                  5
       Plaintiff asserts that the language in 38 U.S.C. § 1718 stands in contrast to the FTCA’s

definition of employee. The FTCA in part defines an “employee of the government” as “officers

or employees of any federal agency, members of the military or naval forces of the United States,

members of the National Guard…and persons acting on behalf of a federal agency in an official

capacity, temporarily or permanently in the service of the United States, whether with or without

compensation.” 28 U.S.C. § 2671. Plaintiff argues that this Court should extend by analogy the

analysis established by the Supreme Court and Fifth Circuit in the “independent contractor”

cases. The Court notes that the Government replied contending that it is inappropriate to extend

“independent contractor” cases that Plaintiff cites in evaluating a CWT worker. (Rec. Doc. 18, p.

5). The Government reasons that unlike independent contractors, Congress has clearly excluded

CWT participants as federal employees. (Id.).

       The Court holds that the case is dismissed for lack of subject matter jurisdiction. Waivers

of the Government's sovereign immunity, to be effective, must be “unequivocally expressed.”

Irwin v. Department of Veterans Affairs, 498 U.S. 89, 95, 111 S.Ct. 453, 457, 112 L.Ed.2d 435

(1990) (quoting United States v. Mitchell, 445 U.S. 535, 538, 100 S.Ct. 1349, 1351, 63 L.Ed.2d

607 (1980), and United States v. King, 395 U.S. 1, 4, 89 S.Ct. 1501, 1503, 23 L.Ed.2d 52

(1969)). A waiver of the Government's sovereign immunity will be strictly construed, in terms of

its scope, in favor of the sovereign. Lane v. Pena, 518 U.S. 187, 192, 116 S.Ct. 2092, 135

L.Ed.2n 486 (1996) (citing United States v. Williams, 514 U.S. 527, 531, 115 S.Ct. 1611, 1616,

131 L.Ed.2d 608 (1995)). District courts should construe any ambiguity in favor of sovereign

immunity. Library of Congress v. Shaw, 478 U.S. 310, 318, 106 S.Ct. 2957, 2963, 92 L.Ed.2d

250 (1986).




                                                6
       Though Congress expressly and unequivocally waives sovereign immunity via the

FTCA, Congress also expressly invokes sovereign immunity concerning individuals participating

in the CWT program. As determined above, Campbell was the custodian on duty who notified

Plaintiff that the restroom was ready for use. Campbell, a CWT worker, is defined pursuant to 38

U.S.C. § 1718 as a patient that “shall not under these circumstances be held or considered as

employees of the United States for any purpose.” The Court strictly construes this definition and

any ambiguity presented by the FTCA in favor of the sovereign to hold that Campbell is not

considered an employee of the United States. Therefore, this Court lacks subject matter

jurisdiction and the Motion to Dismiss (Rec. Doc. 14) is GRANTED.

       IV.     Conclusion

       Accordingly;

       IT IS ORDERED that Defendant’s Motion to Dismiss (Rec. Doc. 14) is GRANTED.

       October 24, 2018

                                     _______________________________
                                              JAY C. ZAINEY
                                     UNITED STATES DISTRICT JUDGE




                                                7
